Title: To George Washington from William Livingston, 8 March 1782
From: Livingston, William
To: Washington, George


                        
                            Dear Sir
                            Trenton 8 March 1782
                        
                        I have received your Excellency’s Favour of yesterday, and in consequence of it I forwarded to General Forman
                            by the same Express the passports requested.
                        My reason for not granting them on General Forman’s application, was the great abuse which I am informed is
                            made of sending people into the Enemy’s lines under pretense of obtaining intelligence, especially at Newark &
                            Elizabeth Town, where the Whigs are made exceedingly unhappy upon the account; & very generally suspect that trade
                            is carried on with the Enemy under that pretext. Not that I would be understood to mean that I have the least suspicion
                            that a Gentleman of General Forman’s character is capable of abusing the confidence your Excellency reposes in him. I am
                            well satisfied of the contrary. But in public transactions I always chuse to have the highest evidence that the nature of
                            the thing is capable of: and as the reason assigned for desiring the paper was of a military nature, I referred him to your
                            Excellency at least as to one of the parties, promising him to give none to the others if you should chuse it in
                            preference to your own. From your Excellencys observation that the ostensible reason for their going is of a civil nature,
                            I see the propriety of my granting them both, to which I did not before advert.
                        I have it to lament that the recruiting business, by all that I can learn, goes on very slowly with us but it
                            is not in my power to accelerate it. With the greatest respect I have the honour to be Your Excellencys most obedient
                            & very humble Servant
                        
                            Wil: Livingston
                        
                    